Citation Nr: 0717081	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to the service-connected 
diabetes mellitus disability. 

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  The veteran had service in the South Carolina Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO granted service 
connection for diabetes mellitus and granted an initial 20 
percent evaluation.  The  effective date of this grant was 
July 9, 2001, the date the law was changed to recognize 
diabetes mellitus type II as associated with Agent Orange 
exposure.  The RO also denied entitlement to service 
connection for peripheral neuropathy secondary to service-
connected diabetes mellitus and hypertension.  

In October 2004, the veteran withdrew his request for a 
Decision Review Officer hearing.  He has not made any 
subsequent requests for another hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
case.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), finding that the VCAA 
notice requirements applied to all elements of a claim.  It 
was further noted that regarding the disability-rating 
element, in order to comply with section 5103(a), VA must 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided, that is necessary to 
establish a disability rating for each of the disabilities 
contemplated by the claim and allowed under law and 
regulation.  Therefore, additional notice should be issued as 
required.

In this case, the veteran seeks an initial rating in excess 
of 20 percent for service-connected diabetes mellitus, rated 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  He also seeks 
service connection for peripheral neuropathy and 
hypertension, both as secondary to the service-connected 
diabetes mellitus.  He contends that his service-connected 
diabetes mellitus warrants a higher rating and that his 
peripheral neuropathy and hypertension are related to his 
diabetes mellitus and that peripheral neuropathy is not a 
residual of a cervical cord injury from a December 1999 motor 
vehicle accident.  

The veteran was last examined for diabetes mellitus in July 
2002 and for peripheral neuropathy in December 2003 with an 
addendum opinion provided in March 2004.  

The veteran suffers from severe disability not related to his 
claim.  With regard to the diabetes mellitus, a medical 
opinion is necessary to evaluate his current status.  A 
rating of 40 percent requires a restricted diet, the use of 
insulin, and a restriction of activities.  Given the 
veteran's physical limitations due to a motor vehicle 
accident, a medical opinion is necessary to determine what 
activities, if any, are restricted by his diabetes mellitus.  

Concerning service connection for hypertension, it is unclear 
whether the veteran presently suffers from the disability.  
There are some indications that, in this case, hypertension 
pre-existed the service connected diabetes mellitus.  In this 
regard, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (effective before 
and after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  If the veteran presently has hypertension, an 
opinion is needed to determine whether the service connected 
diabetes mellitus has caused, or aggravated the diabetes 
mellitus.  

Lastly, regarding the peripheral neuropathy, it appears that 
the veteran receives ongoing private healthcare for his 
service-connected diabetes mellitus and peripheral 
neuropathy.   However, the most recent evidence of record is 
dated in May 2005.  As such, the RO should attempt to obtain 
all relevant evidence in support of the veteran's claim.

With regard to the veteran's service connection claim for 
peripheral neuropathy claimed as secondary to the service-
connected diabetes mellitus disability, the Board notes that 
the veteran underwent VA peripheral nerves examination in 
December 2003 with an addendum opinion provided in March 
2004.  In March 2004 report, the VA examiner cited to EMG and 
nerve conduction velocity studies which showed no evidence of 
peripheral neuropathy.  However, the Board notes that in an 
April 2002 letter from the veteran's treating physician, the 
veteran had diabetic peripheral neuropathy of the lower 
extremities since November 1988, which predates the December 
1999 cervical spinal cord injury by 11 years.  In this case, 
the July 2002 VA examiner, who did not review the claims 
file, noted symptoms consistent with wide spread and severe 
peripheral neuropathy.  Spasticity due to a spinal cord 
injury was noted to have worsened his overall mobility 
function; however, it is unclear whether the peripheral 
neuropathy is related to his diabetes mellitus.  As such, 
another VA examination would be helpful in resolving the 
claim of entitlement to service connection for peripheral 
neuropathy claimed as secondary to service-connected diabetes 
mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the 
veteran and obtain the names and 
addresses of all medical care 
providers, VA and non-VA, who treated 
the veteran for his diabetes mellitus, 
hypertension and peripheral neuropathy 
that are not already associated with 
the claims file.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The AMC/RO should inquire of the 
veteran whether he is in receipt of 
Social Security Administration (SSA) 
disability benefits.  If so, the AMC/RO 
should obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

4.  The veteran should be scheduled for 
a VA medical examination to assess the 
current nature and severity of the 
diabetes mellitus.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated tests should be 
conducted.  The examiner should 
specifically comment on the veteran's 
insulin intake, restricted diet, and 
regulation of activities.  
Specifically, the examiner should 
comment on the extent the veteran's 
activities are precluded based upon 
service-connected diabetes mellitus, or 
non service-connected conditions, if 
any.  The examiner should also indicate 
whether the veteran has episodes of 
ketoacidosis or hypoglycemic reactions 
requiring 1 to 3 hospitalizations per 
year, the number of monthly visits to a 
diabetic care provider if any, and 
progressive loss of weight and 
strength.  

Regarding the hypertension, the 
examiner is requested to indicate 
whether the veteran presently suffers 
from hypertension.  If so, the examiner 
is requested to provide an opinion 
indicating whether any present 
hypertension is caused by the diabetes 
mellitus.  If so, the examiner is 
requested to provide an opinion 
indicating whether any present 
hypertension is caused by the diabetes 
mellitus.  If not caused by the 
diabetes mellitus, the examiner is to 
indicate whether the diabetes mellitus 
aggravates the hypertension.  

5.  The veteran to be afforded a pertinent 
VA examination neurology examination to 
determine the nature, extent, and etiology 
of his peripheral neuropathy.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The neurologist's attention 
is directed to pre-1999 motor vehicle 
accident records indicating that the 
veteran had diabetic neuropathy.  All 
indicated tests should be conducted.

All pertinent diabetic/peripheral 
neuropathy found on examination, should be 
noted in the report of the evaluation.  In 
addition, the examiner should indicate 
whether there is a 50 percent probability 
or greater that any diagnosed neuropathy 
was caused, or aggravated, by the service-
connected diabetes mellitus.  If 
aggravation is found, the examiner should 
specify what measurable degree of current 
peripheral neuropathy represents a 
permanent increase in its severity caused 
by the service-connected diabetes 
mellitus.  The examiner is specifically 
asked to specify, if possible, the 
symptoms associated with diabetic 
peripheral versus those associated with 
nonservice-connected residuals of a 
cervical spinal cord injury.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

7.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased rating for service-connected 
diabetes mellitus and entitlement to 
service connection for peripheral 
neuropathy claimed as secondary to the 
service-connected diabetes mellitus.  If 
any benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


